*308Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
PER CURIAM.
Beverly Barfield appeals the district court’s order dismissing her action seeking judicial review of the Commissioner’s decision to deny Barfield’s application for disability insurance benefits. We have reviewed the record, the district court’s opinion, and the decision of the administrative law judge and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Barfield v. Barnhart, No. CA-03-208-5-BO (E.D.N.C. Oct. 3, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED